DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/328,942 filed 02/27/2019 in which claims 1-12 are presented for examination.

Allowable Subject Matter
Claims 5, 6, 11 and 12 are allowed.
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2014/0376482 A1).

Regarding claim 1, Kim teaches a method of forming a virtual cell for a terminal device in a heterogeneous network, the method comprising: 
	dividing, at a macro base station of the heterogeneous network (Kim: Figs. 4-5: [0052], heterogeneous network comprising macro base station and pico base stations/RRH), terminal devices and 5transmission points cooperating with the macro base station in a macro cell of the macro base station into at least a first set of devices and a second set of devices based on positions of the terminal devices and positions of the transmission points, the first set of devices and the second set of devices being adjacent and non-overlapping and each including at least one of the transmission points and at least one of the terminal devices (Kim: Fig. 5; [0054], [0081]-[0082], macro base station configuring the RRHs and UEs with SRS configurations; RRHs and UEs shown in non-overlapping areas based on UEs’ position/location as shown in Fig. 5); and  
	10for a target terminal device in the first set of devices, 
		acquiring channel state information between the target terminal device and the transmission points in the first set of devices and in the second set of devices (Kim: Fig. 7; [0062], [0081-]-[0082] channel state information of UE relative to the base stations is reported to the macro base station) 			
		determining a power constraint for the transmission points based on the channel state information (Kim: Fig. 9; [0083], power control parameters/power constraints, of the base stations in a cooperative set are set); and  
		15selecting, based on the power constraint, at least one of the transmission points from the first set of devices for the target terminal device to construct a virtual cell Kim: Fig. 9; [0083], [0086], setting virtual cell based on the SRS parameters; see also [0013]-[0014]). 
 
Regarding claim 7, Kim teaches a macro base station operating in a heterogeneous network, comprising: a controller; and  10a memory coupled to the controller and cooperating with the controller (Kim: Figs. 4-5 and 12: [0052], heterogeneous network comprising macro base station and pico base stations/RRH), to cause the macro base station to execute actions including: 
	dividing, at a macro base station of the heterogeneous network (Kim: Figs. 4-5: [0052], heterogeneous network comprising macro base station and pico base stations/RRH), terminal devices and 5transmission points cooperating with the macro base station in a macro cell of the macro base station into at least a first set of devices and a second set of devices based on positions of the terminal devices and positions of the transmission points, the first set of devices and the second set of devices being adjacent and non-overlapping and each including at least one of the transmission points and at least one of the terminal devices (Kim: Fig. 5; [0054], [0081]-[0082], macro base station configuring the RRHs and UEs with SRS configurations; RRHs and UEs shown in non-overlapping areas based on UEs’ position/location as shown in Fig. 5); and  
	10for a target terminal device in the first set of devices, 
		acquiring channel state information between the target terminal device and the transmission points in the first set of devices and in the second set of devices Kim: Fig. 7; [0062], [0081-]-[0082] channel state information of UE relative to the base stations is reported to the macro base station) 			
		determining a power constraint for the transmission points based on the channel state information (Kim: Fig. 9; [0083], power control parameters/power constraints, of the base stations in a cooperative set are set); and  
		15selecting, based on the power constraint, at least one of the transmission points from the first set of devices for the target terminal device to construct a virtual cell for the target terminal device (Kim: Fig. 9; [0083], [0086], setting virtual cell based on the SRS parameters; see also [0013]-[0014]). 
 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478